EXHIBIT 10.19

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made between Tower Hill Mines (US)
LLC and International Tower Hill Mines Ltd. (hereafter collectively referred to
as the “Company”) and Donald C. Ewigleben, Attorney at Law (hereafter referred
to as “Consultant”).  The Company and Consultant are referred to collectively as
the “Parties” and individually as a “Party.”

 

WHEREAS, the Company desires to retain the services of Consultant and Consultant
desires to perform certain services for the Company and its affiliates pursuant
to an independent contractor relationship and this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties hereby agree as follows:

 

1.                                      Effective Date.  This Agreement is
effective on January 3, 2014.

 

2.                                      Term.  The Term of this Agreement will
be from January 3, 2014 through December 31, 2014; provided, however, that the
Company may request Consultant cease providing services hereunder but may not
discontinue the monthly compensation described in Section 4 of this Agreement
unless the Company terminates the Agreement with cause, which means: (a) if 
Consultant intentionally or through gross negligence fails to materially perform
his responsibilities hereunder in a manner that meets the substantive
specifications provided by this Agreement; (b) if Consultant materially breaches
this Agreement; or (c) if Consultant materially breaches the Severance, Waiver
and Release Agreement.

 

3.                                      Description of Independent Contractor
Services.  Consultant agrees to provide the Company with consulting services
described in further detail on Exhibit A attached hereto, to be performed by
Consultant consistent with generally accepted industry standards for
Consultant’s customary services and products (the “Services”).

 

4.                                      Compensation and Expenses.  The Company
will pay Consultant compensation in the amount of $16,667 per calendar month
during the Term pursuant to a check made payable to Donald C. Ewigleben,
Attorney at Law.  The check for a particular calendar month, beginning with the
check for January 2014, shall be paid within five (5) business days after the
end of each such calendar month during the Term.  Consultant shall generally not
work more than 32 hours per month, it being the intention of the Parties that
this Agreement shall not delay Consultant’s “Separation from Service” from the
Company (as such term is defined for purposes of Section 409A of the Internal
Revenue Code, as amended) that otherwise occurs as result of Consultant’s
termination of employment on December 31, 2013.

 

In accordance with the Company’s expense reimbursement policy, the Company will
reimburse Consultant’s reasonable travel and other business expenses incurred in
connection with performing the Services hereunder, provided that Consultant
submits documentation of such expenses to the Company within 30 business days of
incurring such expenses.

 

5.                                      Agreement to Perform Services as
Independent Contractor.  As recognized in Colorado Revised Statutes
Section 8-40-202(2)(b)(II) and Section 8-70-115(1)(c), the Parties agree that
the Company will not:

 

a.                                      Require Consultant to work exclusively
for the Company, provided that Consultant shall abide by all other agreements he
has with the Company, including the non-compete agreement;

 

b.                                      Establish a quality standard for
Consultant, except that the Company may provide plans and specifications
regarding the Services but will not oversee the actual work or instruct
Consultant as to how the work is to be performed; provided that the Parties
agree as stated

 

--------------------------------------------------------------------------------


 

in Section 3 that Consultant’s Services will be consistent with generally
accepted industry standards for Consultant’s customary services and products;

 

c.                                       Pay Consultant a salary or hourly rate,
but rather will pay Consultant a fixed monthly rate;

 

d.                                      Terminate Consultant’s current services
for particular work Consultant accepts from the Company unless Consultant
violates the terms of this Agreement or fails to produce a result that meets the
specifications provided by this Agreement;

 

e.                                       Provide more than minimal training for
Consultant;

 

f.                                        Provide tools or benefits to
Consultant;

 

g.                                       Dictate the time of performance;

 

h.                                      Pay any individual pursuant to this
Agreement; instead, the Company will make all compensation checks payable to
“Donald C. Ewigleben, Attorney at Law,” the business name under which Consultant
does business; or

 

i.                                          Combine its business operations in
any way with Consultant’s business, but instead both Parties will maintain their
own operations as separate and distinct.

 

6.                                      Consultant’s Separate Business.  As
specified in Colorado Revised Statutes Sections 8-40-202(2)(a) and
8-70-115(1)(b), Consultant represents that Consultant is customarily engaged in
an independent trade, occupation, profession or business related to the services
Consultant will perform for the Company.  The Parties recognize and agree
Consultant may actually and customarily provide similar services to others at
the same time Consultant is providing services to the Company.

 

7.                                      No Unauthorized Use of the Company’s
Name.  Consultant agrees not to use the Company’s name in any advertisement,
promotion, business card, etc. without the Company’s prior written consent. 
Consultant further agrees not to advertise, promote or represent to any
customer, potential customer, supplier or any other third party that Consultant
is the Company’s employee or agent. Instead, Consultant may represent only that
the Parties have an independent contractor relationship under which Consultant
may from time to time be offered by and may accept from the Company an
opportunity to provide Consultant’s customary services and products.

 

8.                                      Insurance.

 

a.                                      No Insurance Through The Company. 
During the term of this Agreement, the Company will not include Consultant or
any individuals working for Consultant as an insured under any policy the
Company has for itself, including, without limitation, any liability,
automobile, life, collision, comprehensive, health, medical, workers’
compensation or unemployment compensation insurance policy as a result of any
services performed under or relationship created by this Agreement.

 

b.                                      Consultant to Obtain, Maintain and
Manage Insurance, Including Workers’ Compensation and Unemployment Compensation
Insurance for its Employees, and Legal Malpractice Insurance.  Consultant agrees
that Consultant will have in place on the effective date of this Agreement and
will maintain during the term of this Agreement all necessary or required
insurance, if any, including but not limited to workers’ compensation  insurance
and unemployment compensation insurance, covering Consultant and each of his
employees who provides any services or products to the Company or related to
this Agreement (Consultant’s “Employees”).   Consultant will procure legal
malpractice insurance and will

 

2

--------------------------------------------------------------------------------


 

not provide legal services to the Company until such legal malpractice insurance
is in place.  Consultant will also have liability insurance and automobile
insurance.

 

Consultant will be solely responsible for managing and will be solely liable for
any damages or award and will defend and indemnify the Company with regard to,
any occupational injury claim or unemployment claim, appeal or related
proceeding brought by or on behalf of any Employee of Consultant, unless such
claim, appeal or related proceeding is the result of the Company’s negligence or
wrongful act in which case the Company will indemnify the Consultant from any
claim, appeal or related proceeding based upon a workplace injury.  Upon
request, Consultant must provide proof reasonably satisfactory to the Company
and its insurers that Consultant has all necessary or required insurance, if
any, including but not limited to legal malpractice insurance, workers’
compensation insurance and unemployment compensation insurance policies in place
providing the required coverage for Consultant or Consultant’s Employees.

 

9.                                      NO WITHHOLDING OR BENEFITS FROM THE
COMPANY AND CONSULTANT’S OBLIGATION TO PAY TAXES.  As provided in Colorado
Revised Statutes Sections 8-40-202(2)(b)(IV) and 8-70-115(2), Consultant
expressly agrees that, as an independent contractor, Consultant is not entitled
to any employee benefits from the Company with respect to his Services
hereunder, including, but not limited to, any employer withholdings or liability
for: taxes, FICA, Medicare or Medicaid; medical or disability insurance;
vacation or leave; pension; unemployment insurance; or worker’s compensation
insurance (collectively, “Employee Benefits/Taxes”).  Consultant is obligated
to, and hereby warrants and represents that Consultant shall timely pay all
federal and state income tax, and any other applicable taxes, on any moneys paid
pursuant to the Parties’ contractual relationship hereunder.

 

10.                               Independent Contractor Status.  Consultant and
the Company understand and intend that Consultant and any individuals affiliated
therewith shall perform the Services specified under this Agreement as an
independent contractor and not as an employee of the Company.  The manner of and
means by which Consultant executes and performs its obligations hereunder are to
be determined by Consultant in its reasonable discretion.  Consultant is not
authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, the Company or to bind the Company in
any manner, unless, in each instance, Consultant receives the prior written
approval of the Company to so assume, obligate, or bind the Company.

 

11.                               Consultant’s Duties to Its Employees.  In
addition to the obligations regarding workers’ compensation and unemployment
compensation insurance, Consultant will comply with all laws, regulations,
municipal codes and ordinances and other workplace requirements and standards
applicable to Consultant’s Employees, if any, including, without limitation,
federal and state laws governing wages and overtime, equal employment, safety
and health, employees’ citizenship, withholdings, pensions, reports and record
keeping.

 

12.                               Consultant’s Qualifications.  On the effective
date of this Agreement, and during the term of this Agreement, Consultant will
be fully qualified and will have all approvals and registrations needed to
perform its obligations under this Agreement. Consultant will have and maintain
all licenses, permits, certificates and registrations needed to perform its
Services pursuant to this Agreement.

 

13.                               Confidential Information.

 

a.                                      Except in connection with the
performance of Consultant’s Services hereunder, Consultant shall maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for Consultant’s benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company or any of its
affiliates (including, without limitation, business plans, business strategies
and methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas,

 

3

--------------------------------------------------------------------------------


 

inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
and information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, or prospects) (collectively, the “Confidential
Information”), or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such Confidential Information except pursuant to the express
written permission of the Company to deliver any such information. The Parties
hereby stipulate and agree that, as between them, any item of Confidential
Information is important, material and confidential and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Notwithstanding the foregoing, Confidential Information shall not
include any information that has been published in a form generally available to
the public prior to the date Consultant proposes to disclose or use such
information, provided, that such publishing of the Confidential Information
shall not have resulted from Consultant directly or indirectly breaching its
obligations under this Agreement, or from any third-party breaching its
confidentiality obligations to the Company.  For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published.

 

b.                                      Upon termination of Consultant’s
Agreement with the Company for any reason, Consultant will promptly destroy or,
upon the Company’s written request, deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, and any other documents or property (including
but not limited to the laptop computer) belonging to the Company or the
Company’s affiliates or in any way concerning the Company’s customers, business
plans, computer programs, marketing strategies, products, property or processes.

 

c.                                       The Parties agree that the Company’s
Confidential Information includes trade secrets, as such term is defined under
Colorado Uniform Trade Secrets Act, Colorado Revised Statutes Sections 7-74-101
to 7-74-110, and that Consultant shall protect and not misappropriate such trade
secrets in connection with Consultant’s Services provided under this Agreement.

 

14.                               Inventions.  All rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the business of the Company, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Consultant may discover, invent or originate during the term of this
Agreement, either alone or with others and whether or not by the use of the
property or facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. Consultant shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company’s expense, in obtaining, defending and enforcing the Company’s
rights therein.  Consultant hereby appoints the Company as Consultant’s
attorney-in-fact to execute on its behalf any assignments or other documents
reasonably deemed necessary by the Company to protect or perfect its rights to
any Inventions.

 

15.                               Agreement to Avoid Conflicts of Interest. 
Although, as provided herein, Consultant may provide similar services to others
at the same time it is providing services to the Company, Consultant will avoid
conflicts of interest in providing its services under this Agreement.
 Consultant will not use any of the Company’s facilities, equipment, labor or
supplies for any outside business or communicate to any third party that any
outside work is in any way by or for the Company.

 

4

--------------------------------------------------------------------------------


 

16.                               Relief.  The Parties agree that if either
Party violates this Agreement, it would be difficult to determine the damages
the other Party would suffer including, but not limited to, losses attributable
to lost confidential information.  Accordingly, each Party agrees that if it
breaches this Agreement, the other Party will be entitled to an Order for
injunctive relief and/or for specific performance, or their equivalent, from a
court, including requirements that the subject Party take action or refrain from
action to preserve the secrecy of the Company’s Confidential Information and to
protect the other Party from additional damages.  The Parties agree that neither
Party needs to post a bond to obtain an injunction and waives the right to
require such a bond.  Such relief will be in addition to any other remedy which
may be available at law or in equity to either Party.

 

17.                               Indemnity.

 

By the Company in favor of the Consultant.  The Company will indemnify and hold
harmless Consultant from and against any loss, liability, claim, demand, damage
and expense (including reasonable legal fees) (each a “Claim” and collectively
“Claims”) in connection with the provision of the Services hereunder and arising
out of or relating to conduct by the Consultant or the Company during the Term
of this Agreement; provided, however, that the indemnity shall not extend or
apply to any Claim: (a) arising out of the fraud, intentional misconduct, gross
negligence or criminal act of the Consultant as the case may be; (b) arising out
of or relating to a material breach of this Agreement by the Consultant; or
(c) as otherwise prohibited by law.

 

By the Consultant in favor of the Company.  The Consultant will indemnify and
hold harmless the Company and any of its directors, officers, employees,
contractors and agents for any Claim relating to or arising out of the fraud,
intentional misconduct, criminal act or gross negligence of Consultant as the
case may be, or relating to or arising out of a material breach of this
Agreement by the Consultant.

 

Claims.  In the event that any action, suit or proceeding is brought against
either Consultant or the Company (in this Section, an “Indemnified Party”) in
respect of which indemnity may be sought against the other Party (in this
Section, an “Indemnifying Party”), as the case may be, the Indemnified Party
shall give the Indemnifying Party prompt written notice of any such action, suit
or proceeding of which the Indemnified Party has knowledge and the Indemnifying
Party shall undertake an investigation and defense thereof on behalf of or in
addition to the Indemnified Party, and shall employ counsel acceptable to such
Indemnified Party, and make payment of all reasonable expenses.

 

No admission of liability and no settlement of any action, suit or proceeding
shall be made without the consent of the Indemnifying Party and the Indemnified
Parties affected, such consent not to be unreasonably withheld.

 

Notwithstanding that the Indemnifying Party shall undertake an investigation and
the defense of any action, suit or proceeding, an Indemnified Party shall have
the right to employ separate counsel in any such action, suit or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless:

 

a.                                      employment of such counsel has been
authorized by the Indemnifying Party;

 

b.                                      the Indemnifying Party has not assumed
the defense of the action, suit or proceeding within a reasonable period of time
after receiving notice thereof;

 

c.                                       the named parties to any such action,
suit or proceeding include both the Indemnifying Party and the Indemnified Party
and the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between the Indemnifying Party and the Indemnified Party;
or

 

5

--------------------------------------------------------------------------------


 

d.                                      there are one or more legal defense
available to the Indemnified Party which are different from or in addition to
those available to the Indemnifying Party.

 

The foregoing rights of indemnification shall not be exclusive of any other
rights to which the Indemnified Parties may be entitled as a matter of law or
which may be lawfully granted to such Indemnified Parties.

 

The indemnity set forth in this Section shall not extend or apply to any Claim
between the Consultant and the Company or its affiliates.

 

18.                               Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective upon
personal delivery or upon sending via electronic mail or upon deposit in the
United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other Party at the following addresses:

 

If to the Company:

 

Tower Hill Mines (US)/ITH

Attention:  Chair of the Board

Suite 350 - 9635 Maroon Circle, Suite 350

Englewood, Colorado 80112

Facsimile:  720/881-7645

 

With a copy to (provided, however, the copy shall not constitute the notice
required pursuant to this Section):

 

Sybil Kisken

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado  80202

Facsimile:  303/893-1379

 

If to Consultant, addressed to:

 

Donald C. Ewigleben

7423 S. Chapparal Circle East

Centennial, Colorado  80016

 

With a copy to (provided, however, the copy shall not constitute the notice
required pursuant to this Section):

 

Mary L. Will

Faegre Baker Daniels

3200 Wells Fargo Center

1700 Lincoln Street

Denver, Colorado 80203-4532

Facsimile:  303/607-3600

 

If a Party’s address changes, the new address shall be the notice address
pursuant to this Section, provided that such new address has been furnished to
the other Party in writing in accordance with this Section 19.

 

19.                               Entire Agreement.  This Agreement contains the
entire agreement between the Parties with respect to the consulting services to
be provided by Consultant.  No promises or representations have been made by the
Company or Consultant regarding the subject matter of this Agreement other than
those contained in this Agreement.

 

6

--------------------------------------------------------------------------------


 

20.                               Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both Parties.

 

21.                               Assignment; Subcontracting.  Consultant may
not assign this Agreement or any of its rights hereunder, or delegate or
subcontract any of its obligations hereunder, without the prior written consent
of the Company.  The Company may assign this Agreement to any successor, and the
Consultant expressly consents to such assignment, provided the successor abides
by all terms and conditions of this Agreement.

 

22.                               Governing Law and Forum.  This Agreement and
all disputes arising hereunder shall be subject to, governed by, and construed
in accordance with the laws of the State of Colorado, without regard to conflict
of laws provisions.  All disputes arising under or relating to this Agreement
shall be resolved in the federal or state courts of Colorado.

 

23.                               Waiver.  No delay or omission by either Party
in exercising any right under this Agreement shall operate as a waiver of that
or any other right.  A waiver or consent given by either Party on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

 

24.                               Severability.  In the event that any provision
of this Agreement shall be invalid, illegal, or otherwise unenforceable, the
validity, legality, and enforceability of the remaining provisions shall in no
way be affected or impaired thereby.

 

25.                               Construction.  This Agreement shall be deemed
drafted equally by both the Parties.  Its language shall be construed as a whole
and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any Party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.

 

26.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Signatures
delivered electronically or by facsimile shall be deemed effective for all
purposes.

 

[The remainder of the page left intentionally blank — signature page follows on
next page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS OF THE PARTIES’ AGREEMENTS, the Parties have executed this Agreement
on the date(s) indicated below.

 

CONSULTANT

 

/s/ Donald C. Ewigleben

 

By: Donald C. Ewigleben

 

Its:

 

 

STATE OF COLORADO                                                           )

)                                            ss.

COUNTY OF DOUGLAS                                                         )

 

The foregoing Agreement was signed and acknowledged before me this 31st day of
December, 2013, by Donald C. Ewigleben.

 

/s/ Nicholas W. Hernon

 

Witness my hand and official seal.

 

Notary Public

 

 

My Commission Expires: June 24, 2017

 

THE COMPANY

 

/s/ Tom S. Q. Yip

 

By: Tom Yip

 

Its: CFO

 

 

STATE OF COLORADO                                                           )

)                                            ss.

COUNTY OF DOUGLAS                                                         )

 

The foregoing Agreement was signed and acknowledged before me this 31st day of
December, 2013, by Tom Yip.

 

/s/ Nicholas W. Hernon

 

Witness my hand and official seal.

 

Notary Public

 

My Commission Expires: June 24, 2017

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

In order to have an effective transition from the Company’s present Chief
Executive Officer to a new Chief Executive Officer (hereafter the “CEO”), the
Company has contracted with Consultant to provide certain limited legal,
advisory and general business consulting services to the Company between
January 3, 2014 through December 31, 2014.  The Consultant will:

 

·                  Review the Company and/or its affiliates’ disclosures for the
2013 SEC Management Disclosures and Analysis and Proxy Statement;

 

·                  Advise the CEO on certain investor relations matters;

 

·                  Facilitate the transfer of investor relations contacts and
relationships to the CEO;

 

·                  Advise the CEO on certain business development activities;

 

·                  Advise the CEO regarding certain confidentiality and other
agreements;

 

·                  Provide the Company and/or its affiliates with general
corporate management and strategic planning services;

 

·                  Advise the CEO with respect to the design and implementation
of certain marketing and communications initiatives, including participation in
meetings with existing and potential shareholders and investors;

 

·                  Advise the CEO on potential capital market funding
initiatives;

 

·                  Advise the Company and/or its affiliates with respect to
ongoing exploration and development work at the Livengood Gold Project;

 

·                  Provide the Company and/or its affiliates with strategy and
business advice;

 

·                  Assist the Company and/or its affiliates with the development
of strategic alliances;

 

·                  Assist the Company and/or its affiliates with negotiating
future agreements; and

 

·                  Provide other legal, advisory and general business
consultative services as the CEO and/or Company and/or its affiliates may
reasonably request from time to time consistent with Consultant’s skills and
expertise and the terms and conditions of the Consulting Agreement;

 

altogether, collectively, the “Services.”

 

9

--------------------------------------------------------------------------------